Citation Nr: 0720014	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision, 
which denied a compensable rating for bilateral hearing loss.  

The case was previously before the Board in April 2006 and 
was remanded for further development.  That action having 
been completed, the case is once again before the Board.


FINDINGS OF FACT

The competent evidence reveals the veteran's service-
connected bilateral hearing loss is manifested by, at worst, 
auditory acuity Level II in the right ear and auditory acuity 
Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a May 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The May 2006 letter also advised the veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The case was last readjudicated in November 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method. 

An August 2000 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 15, 35, 
75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 50 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the veteran's left ear were 15, 35, 70, and 85 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 50 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 94 percent.  The 
examiner indicated that the veteran's hearing sensitivity was 
normal at 250 to 1500 Hertz, followed by a mild to severe, 
precipitously and symmetrical sloping, sensorineural hearing 
loss at 2000 to 8000 Hertz, bilaterally.  

An October 2001 VA audiological evaluation report indicated 
that pure tone thresholds in the veteran's right ear were 15, 
35, 75, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the veteran's right ear 
was 50 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the veteran's left ear were 20, 35, 80, and 85 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 55 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 84 percent  

The most recent August 2005 VA audiological examination 
report noted that pure tone thresholds in the veteran's right 
ear were 25, 60, 85, and 95 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 66 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 92 percent.  Pure tone 
thresholds in the veteran's left ear were 35, 45, 75, and 90 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 61 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
94 percent.  The examiner indicated that pure tone 
audiometric test results in the right ear revealed normal 
hearing sensitivity at 250 to 1000 Hertz followed by a mild 
to severe precipitously sloping sensorineural hearing loss at 
1500 to 8000 Hertz.  As to the left ear, the veteran had 
normal hearing sensitivity at 250 to 500 Hertz, followed by a 
mild to moderate and severe sloping sensorineural hearing 
loss at 1000 to 8000 Hertz.  The examiner indicated that the 
speech recognition ability was good in the right ear and 
excellent in the left ear.  

Recent private and VA treatment records dated from September 
2005 to November 2006 show treatment for disorders including 
bilateral hearing loss.  A September 2005 VA treatment entry 
noted that the veteran was seen for a hearing aid evaluation 
and fitting.  It was noted that binaural amplification was 
issued.  

An August 2006 private statement from M. M. Akbar, M.D., 
noted that a complete audiogram was performed on the veteran 
in August 2006 and that the results revealed severe to 
profound bilateral high frequency hearing loss.  The results, 
as extrapolated from the audiogram, reveal puretone 
thresholds of 25, 65, 70, and 85 decibels in the right ear at 
1000 through 4000 Hertz, and 30, 40, 60, and 95 decibels in 
the left ear at those same frequencies.  The report indicates 
discrimination scores of 92 percent in both ears, as well as 
84 percent in the right ear and 88 percent in the left ear.  
Dr. Akbar commented that based on history, clinical 
examination, and audiologic evaluation, the veteran had 
severe to profound bilateral high frequency sensorineural 
hearing loss.  There was no indication that the Maryland CNC 
Test was used as required by 38 C.F.R. § 4.85(a).  

Applying the findings in the evidence above to the rating 
criteria, the Board finds that a compensable evaluation is 
not warranted.  In this regard, the August 2000 
VA audiological examination report rendered decibel averages 
and speech discrimination scores that correlate to auditory 
acuity Level I in the right ear and auditory acuity Level I 
in the left ear under Table VI of 38 C.F.R. § 4.85.  Using 
Table VII of 38 C.F.R. § 4.85, the results warrant a 0 
percent (noncompensable) rating under Diagnostic Code 6100.  

Additionally, the October 2001 VA audiological evaluation 
report rendered decibel averages and speech discrimination 
scores that correlate to auditory acuity Level I in the right 
ear and auditory acuity Level II in the left ear under Table 
VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, 
the results also warrant a 0 percent rating under Diagnostic 
Code 6100.  

The Board notes that the most recent August 2005 VA 
audiological examination rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
II in the right ear and auditory acuity Level II in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent rating 
under Diagnostic Code 6100.  

Finally, although it is not clear that the private audiogram 
complies with VA regulations, the findings on that 
examination, using the discrimination scores reflecting 
poorer discrimination would correlate to auditory acuity 
Level III in the right ear and Level II in the left ear under 
Table VI.  Such findings still result in a 0 percent 
evaluation under Table VII.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant an increased 
rating.  The use of hearing aids does not affect the 
veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the veteran is not 
employed, and is in receipt of a 100 percent service-
connected disability rating due to PTSD.  There is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  Therefore, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
hearing loss are not met.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


